Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Asit Jaykant Choksi, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of BidGive International, Inc. on Form 10-Q for the fiscal quarter ended September 30, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of BidGive International, Inc. Date: November 7, 2012 By: /s/ Asit Jaykant Choksi Name: Asit Jaykant Choksi Title: Chief Financial Officer, Secretary, Treasurer
